DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments were received on 3/3/2022.  Claims 1, 13-15, and 20-29 are pending where claims 1, 13-15, and 20 were previously presented; claims 2-12 and 16-19 were cancelled; and claims 21-29 are newly added.

Information Disclosure Statement
The information disclosure statement filed 3/3/2022 fails to comply with 37 CFR 1.98(b)(5) because it does not include a relevant pages of the publication as is required for non-patent literature documents.  In particular, NPL references 4, 9, 11, 25, and 30 have been identified as not including the relevant pages.  The Examiner notes that either total page count or a page range can satisfy the requirement.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The applicant amended the specification to address the drawing objections.  In view of the amendments, the respective objections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 20, 21, and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wall et al [US 2007/0266004 A1] in view of Wall et al [US 2005/0273281 A1] (hereinafter Wall ’281) and Kurnik et al [US 7,668,663].
With regard to claim 1, Wall teaches a system for managing sensor data, the system comprising: a plurality of intelligent electronic devices, each intelligent electronic device configured to sense electrical parameters distributed to a load (see paragraph [0020]; a plurality of devices sense power parameters on a load); 
a server configured to receive the sensor data from the plurality of intelligent electronic devices, the server further configured to store the sensor data in a database (see paragraph [0024], [0026], and [0029]; a network is utilized to communicate between the various computers where the server receives the data and stores the data in a database in a plurality of tables);
and a network enabling communication among the server and the plurality of intelligent electronic devices (see paragraphs [0020], [0024], and [0026]; a network is 
Wall does not appear to explicitly teach the server further configured to normalize the sensor data in a common data format and store the normalized sensor data in a database, wherein the server is further configured to analyze the normalized data to determine if the normalized data contains at least one anomaly and, when the normalized data contains at least one anomaly, the server is further configured to work the normalized data to achieve acceptable results and to store the worked data.
Wall ‘281 teaches the server further configured to normalize the sensor data in a common data format and store the normalized sensor data in a database (see paragraphs [0067], [0029], and [0031]; the system can normalize the data and store it in a database).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data record system of Wall by incorporating a normalization process as taught by Wall ‘281 in order to store the data in a manner that all data is of particular unit-type or format to help the comparison/analysis processes so that all the data is ready for comparisons without having to force each analysis task to spend processing resources and additional memory for computations/conversions of the data so that they can be compared thus saving time and allowing the system to perform the comparisons right away and return results sooner while also reducing resource usage of having to perform run-time conversions for each comparison task.
Wall in view of Wall ‘281 teach wherein the server is further configured to analyze the normalized data to determine if the normalized data contains at least one anomaly (see Wall ‘281, paragraphs [0067], [0029], and [0031]; see Wall, paragraphs [0025] and [0002]; the system can review the normalized data and determine if anomalies are present in the data and can perform data massaging/correcting before returning the data).
Wall in view of Wall ‘281 do not appear to explicitly teach when the normalized data contains at least one anomaly, the server is further configured to work the normalized data to achieve acceptable results and to store the worked data.
Kurnik teaches work the data to achieve acceptable results and to store the worked data (see col 6, lines 4-15; the system can remove or replace the outlier/anomaly based on interpolation).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data record system of Wall in view of Wall ‘281 by incorporating an outlier detection and interpolation process as taught by Kurnik in order to allow the system to be able to detect anomalies/outliers and have means to correct/massage the data as appropriate such as when a single outlier/spike occurs, the system can determine that the anomaly is not cause for alarm and can massage the data via interpolation to ensure that any automated alarms are not accidently triggered thus helping to ensure the consistency and accuracy of the system without losing consumer confidence in triggering false alarms when a little noise is recorded with the data set.
Wall in view of Wall ‘281 and Kurnik teach when the normalized data contains at least one anomaly, the server is further configured to work the normalized data to achieve acceptable results and to store the worked data (see Kurnik, col 6, lines 4-15;  Wall ‘281, paragraphs [0067], [0029], and [0031]; see Wall, paragraphs [0025] and [0002]; the system can review the normalized data and determine if anomalies are present in the data and can perform data massaging/correcting before returning the data).

With regard to claim 20, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claim 21, Wall in view of Wall ‘281 and Kurnik teach wherein the server is configured to normalize the data to a format including a timestamp and a value (see Wall, paragraph [0038]; Wall ‘281, paragraphs [0067], [0029], and [0031]; the values can be normalized where the stored data includes timestamps and a value).

With regard to claim 24, Wall in view of Wall ‘281 and Kurnik teach wherein the server analyzes the normalized data by applying a set of rules based on a particular voltage or current channel of the electrical parameters (see Wall, paragraph [0020]; Wall ‘281, paragraph [0034]; the system can utilize some rules including threshold change determinations when performing data analysis).

With regard to claim 25, Wall in view of Wall ‘281 and Kurnik teach wherein the server analyzes the normalized data by comparing the data to previous values to verify at least one of a plurality of conditions (see Wall ‘281, paragraph [0034]; the system can analyze the data based on a previous measurement and if a condition occurs or is verified).

With regard to claim 26, Wall in view of Wall ‘281 and Kurnik teach wherein the conditions include ensuring that a value of the normalized data does not decrease from a previous value, ensuring that the value is not negative or zero, ensuring that the value has not changed suddenly from the previous value, ensuring that a time interval between the value and the previous value is predictable, ensuring that a slope of values with respect to time is substantially consistent, and detecting if the values have rolled over (see Wall ‘281, paragraph [0034]; the system can utilize conditions to make sure that the value has not changed suddenly from a previous value).

With regard to claim 27, Wall in view of Wall ‘281 and Kurnik teach wherein the server works the normalized data by interpolation or extrapolation (see Kurnik, col 6, line 7; interpolation can be used).

With regard to claim 28, Wall in view of Wall ‘281 and Kurnik teach wherein the server works the normalized data by replacing values containing at least one anomaly with new values (see Kurnik, col 6, lines 4-15; the system can replace the anomaly with new values).

With regard to claim 29, Wall in view of Wall ‘281 and Kurnik teach wherein the new values are computed based on an acceptable slope of valid data (see Wall ‘281, paragraph [0034]; see Kurnik, col 6, lines 4-15; the system can utilize the non-spikey/anomaly points of the curve to determine replacement values that are within some threshold deviation (i.e. slope)).



Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wall et al [US 2007/0266004 A1] in view of Wall et al [US 2005/0273281 A1] (hereinafter Wall ’281) and Kurnik et al [US 7,668,663] in further view of Childers et al [US 2002/0174223 A1].
With regard to claim 13, Wall in view of Wall ‘281 and Kurnik teach all the claim limitations of claim 1 as discussed above.
Wall in view of Wall ‘281 and Kurnik teach that a server receives sensor data but does not appear to explicitly teach wherein the server is configured to receive the sensor data in a push operation. 
Childers teaches wherein the server is configured to receive the sensor data in a push operation (see paragraph [0052]; push or pull operations are utilized to send data). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data record system of Wall in view of Wall ‘281 and Kurnik by utilizing well-known communication means as taught by Childers in 

With regard to claim 14, Wall in view of Wall ‘281 and Kurnik teach all the claim limitations of claim 1 as discussed above.
Wall in view of Wall ‘281 and Kurnik teach that a server receives sensor data but does not appear to explicitly teach wherein the server is configured to receive the sensor data in a pull operation. 
Childers teaches wherein the server is configured to receive the sensor data in a pull operation (see paragraph [0052]; push or pull operations are utilized to send data). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data record system of Wall in view of Wall ‘281 and Kurnik by utilizing well-known communication means as taught by Childers in order to utilize a particular protocol for allowing various devices to communicate and send data to each other thereby allowing particular devices to receive data when the user/administrator desires that device to have the data.



Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wall et al [US 2007/0266004 A1] in view of Wall et al [US 2005/0273281 A1] .
With regard to claim 15, Wall in view of Wall ‘281 and Kurnik teach all the claim limitations of claim 1 as discussed above.
Wall in view of Wall ‘281 and Kurnik teach that a server receives sensor data but does not appear to explicitly teach wherein the server receives the sensor data in a burst operation. 
Wikipedia teaches wherein the server receives the sensor data in a burst operation (see first paragraph on page 1; burst operations are utilized to send data). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data record system of Wall in view of Wall ‘281 and Kurnik by utilizing well-known communication means as taught by Wikipedia in order to utilize a particular protocol for allowing various devices to communicate and send data to each other thereby allowing particular devices to receive data when the user/administrator desires that device to have the data.



Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wall et al [US 2007/0266004 A1] in view of Wall et al [US 2005/0273281 A1] (hereinafter Wall ’281) and Kurnik et al [US 7,668,663] in further view of Souder et al [US 5,724,556].
With regard to claim 22, Wall in view of Wall ‘281 and Kurnik teach all the claim limitations of claims 1 and 21 as discussed above.
Wall in view of Wall ‘281 and Kurnik teach importing data but do not appear to explicitly teach wherein the server runes a conversion algorithm selected from a plurality of log import libraries to normalize the data.
Souder teaches wherein the server runes a conversion algorithm selected from a plurality of log import libraries (see col 12, lines 30-52; the system can select a particular algorithm or parser based on the received file).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data receiving and loading system Wall in view of Wall ‘281 and Kurnik by utilizing modular programming techniques with respect to how data is received and its respective format as taught by Souder in order to maximize the flexibility, robustness, and compatibility of the system by being able to have particular parsers/libraries stored that are associated with particular file extensions thus allowing multiple systems to be able to interface with the system even if each system has a different data format/file-type thus allowing the system to be readily available to many different devices without having those devices conform to the system’s preferred data format or file-type.
Wall in view of Wall ‘281 and Kurnik in further view of Souder teach wherein the server runes a conversion algorithm selected from a plurality of log import libraries to normalize the data (see Souder, col 12, lines 30-52; see Wall ‘281, paragraphs [0067], [0029], and [0031]; the system can receive a file type and select a particular 

With regard to claim 23, Wall in view of Wall ‘281 and Kurnik in further view of Souder teach wherein the server determines which log import library to select based on one of a file extension and content of a data file (see Souder, col 12, lines 30-52; the system can make the selection based on file extension).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/29/2022